--------------------------------------------------------------------------------

Exhibit 10.30


EMPLOYMENT AGREEMENT




This Employment Agreement (this "Agreement") is made and entered into as of July
25th, 2007 (the "Effective Date") by and between Genesis Energy, Inc., a
Delaware corporation (the "Company") and Steve Nathanson, an individual
("Employee").


INTRODUCTION


A.           Employee was previously employed by TDC, LLC, a Louisiana limited
liability company (“TDC”), which was sold to Genesis Energy, L.P, a Delaware
limited partnership (the “Partnership”) pursuant to that certain Contribution
and Sale Agreement dated April 25, 2007 (as amended or supplemented from time to
time, the “Contribution Agreement”) by and among the Partnership, Davison
Petroleum Products, LLC, a Louisiana limited liability company, Davison
Transport, Inc., a Louisiana corporation, Transport Company, an Arkansas
corporation, Davison Terminal Service, Inc., a Louisiana corporation, Sunshine
Oil & Storage, Inc., a Louisiana corporation, T&T Chemical, Inc., an Arkansas
corporation, Fuel Masters, LLC, a Texas limited liability company, TDC, and Red
River Terminals, L.L.C., a Louisiana limited liability company (each a “Seller”,
and collectively, the “Sellers”).


B.           The Company and the Partnership desire to employ employee as
President of TDC and Employee desires to be employed in said capacity;


C.            Concurrently with the execution of this Agreement, Employee has
entered into a Non-Competition Agreement with the Company (the “Non-Competition
Agreement”).  Employee wishes to be employed under the restrictions contained in
the Non-Competition Agreement.


D.           Each party desires to set forth in writing the terms and conditions
of their understandings and agreements.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the sufficiency of which is hereby acknowledged by the parties
hereto, the Company hereby agrees to employ or cause one of its affiliates or
subsidiaries to employ the Employee, and Employee hereby accepts such
employment, upon the terms and conditions set forth in this Agreement:


STATEMENT OF AGREEMENT


1.      Employment and Duties.
 
(a)           The Company agrees to employ or cause one of its affiliates or
subsidiaries to employ Employee as President of TDC.  As such, Employee shall
have the responsibilities, duties and authority reasonably accorded to Employee
from time to time by the Chief Executive Officer (“CEO”) of TDC and reasonably
expected of such position and will report directly to the CEO of TDC or such
other party as is designated from time to time by the CEO of TDC.  Employee
agrees to accept this employment upon the terms and conditions set forth herein
and, subject to Paragraph 3 hereof, agrees to devote Employee's commercially
reasonable best efforts and all of his business time and attention to all facets
of the business of the Company as directed by the President and will faithfully
and diligently conduct such duties and responsibilities, and exercise such
authority, associated with being the President of TDC.

 

--------------------------------------------------------------------------------

 

(b)           Employee agrees, from and after Employee’s receipt of same, to
adhere to, execute and fulfill all policies established by the Company,
including the Company’s Code of Conduct, and any amendments or additions made by
the Company from time to time to such policies that are communicated to
Employee.


2.      Compensation.  For all services rendered by Employee, the Company shall
compensate Employee as follows:


(a)           Base Salary.  The Company shall pay or shall cause one of its
affiliates or subsidiaries to pay Employee a base salary of $250,000.00 per
annum (“Base Salary”) commencing on the Effective Date and ending on the date of
termination of this Agreement.  Payment of all compensation under this Agreement
shall be made in accordance with the terms of this Agreement and customary
payroll practices of the Company or the applicable affiliate or subsidiary, and
shall be subject to all applicable withholdings and taxes.  No less often than
once per year, the Company and/or the Partnership will review Employee's
performance and may make adjustments to such Base Salary if, in its sole
discretion, any such adjustment is warranted.


(b)           Employee Perquisites, Benefits, Annual Bonus and Other
Compensation.  Employee shall be entitled to receive additional benefits and
compensation from the Company and/or affiliates or subsidiaries of the Company
in such form and to such extent as specified below; provided, however, that
nothing herein shall be deemed to require the Company to adopt or maintain any
particular plan or policy:
 
(i)        Participation in the Company’s health, dental, disability, life
and/or other insurance plans that the Company may have in effect from time to
time, with benefits provided to Employee under this clause to be at least
generally equal to such benefits provided to similarly positioned employees of
the Company;


(ii)       Reimbursement for all business expenses, which are reasonable and
necessary and are incurred by Employee while performing Employee’s duties under
this Agreement, provided that they are documented in reasonable detail by
Employee and accompanied by expense statements, receipts and/or vouchers, or
such other information and documentation as the Company may reasonably require
to substantiate such expense.


(iii)       Effective January 1, 2008, Employee’s bonus payments will be based
on individual, TDC, Company and/or Partnership performance (with a 100% target)
and are at the discretion of the management of the Company.  2007 bonus programs
and payments from TDC prior to the Effective Date are the responsibility of the
Sellers.  After the Effective Date, 2007 bonus program will be structured
similar to, and no less favorable than, that of Sellers’ 2007 pre-Effective Date
bonus program.

 
2

--------------------------------------------------------------------------------

 

(iv)        Effective January 1, 2008, the Company shall provide or cause to be
provided the Employee with other employee perquisites as may be available to or
deemed appropriate for Employee by the Company.   In any event, the Employee
shall be entitled to participate on the same terms as any similarly positioned
employees of the Company in any profit sharing and retirement savings plan
maintained by the Company that is qualified under Section 401(a) of the Internal
Revenue Code and any non-qualified executive compensation program maintained by
the Company.
 
(v)       Employee will be enrolled in the Company’s vacation plan effective
January 1, 2008 (Sellers’ 2007 vacation plan allowances are
unaffected).  Pursuant to the Company’s plan, for the calendar year 2008,
Employee shall be entitled to accrue and take as accrued 15 days of paid
vacation.  Employee’s years of service with Sellers were and will be included in
calculating vacation entitlements.


(vi)       Employee will be eligible for the Company’s/Partnership’s proposed
Long Term Incentive Plan currently under consideration by the board of directors
of the Company.  If such program is approved (as proposed), Employee will
receive promptly after such approval a one time grant of a number of restricted
common units of the Partnership equal to the quotient derived by dividing (A)
the Employee’s initial annual Base Salary by (B) the closing price for common
units of the Partnership on the Partnership’s primary trading exchange on the
option grant date.  Such restricted units shall, at the Company’s option, vest
either in three equal annual tranches commencing on the first anniversary of the
grant date or in four equal annual tranches commencing 10 days from the
effective date of this agreement and shall be subject to the other terms and
conditions provided in the program and the related grant letter.    If the
proposed Restricted Unit Program is not approved by the board of directors of
the Company, the Company or the Partnership will provide Employee with other
compensation equal (as determined in the sole discretion of the Company) to the
benefit that would have been derived from the proposed Long Term Incentive Plan.


(vii)       COMPANY AUTOMOBILE. In line with company policy, Company will
provide the Employee the use of a company provided.  Associated costs to operate
the automobile including fuel, repairs, and insurance will be provided by the
Company or reimbursed to the Employee when appropriate documentation is
provided.


3.  Term; Termination; Rights on Termination.

 
3

--------------------------------------------------------------------------------

 

(a)         The term of this Agreement shall begin on the Effective Date and
continue for three (3) years (the "Initial Term"), unless terminated sooner as
provided herein.  This Agreement shall automatically renew for successive one
(1) year terms, on the same terms and conditions as in effect as of the time of
renewal, unless either party gives written notice of the party’s intent not to
renew this Agreement at least 90 days prior to the expiration of the
then-current term.  This Agreement and Employee's employment may be terminated
in any of the following ways:


(i)             Death.  This Agreement will terminate automatically upon
Employee’s death.


(ii)             Disability.  If, as a result of physical or mental illness or
injury, Employee shall have been unable to perform the Employee’s duties
hereunder, with or without reasonable accommodation, for 180 consecutive days,
then thirty (30) days after receiving written notice (which notice may occur
before or after the end of such six (6) month period, but which shall not be
effective earlier than the last day of such six (6) month period), the Company
may terminate Employee's employment hereunder, provided Employee is unable to
resume full-time duties with or without reasonable accommodation at the
conclusion of such notice period.  Also, Employee may terminate Employee's
employment hereunder if Employee's health should become impaired to an extent
that makes the continued performance of Employee's duties hereunder hazardous to
Employee's physical or mental health or life, provided that Employee shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that, at the Company's request made within thirty
(30) days of the date of such written statement, Employee shall submit to an
examination, at the Company’s expense, by a doctor selected by the Company who
is reasonably acceptable to Employee or Employee's doctor.


(iii)            Termination by the Company for Cause.  The Company may
terminate the Agreement immediately for Good Cause , which shall be: (1)
Employee’s commission of theft, embezzlement, forgery, any other act of
dishonesty relating to Employee’s employment with the Company and/or any
affiliate or subsidiary of the Company, or any violation of Company policies
(including the Company’s ethics policies (including any sexual harassment
policies) or Code of Conduct), or any law, rule, or regulation applicable to the
Company, the Partnership or TDC or any failure by Executive to inform the
Company of any violation of any law, rule or regulation by the Company or one of
its direct or indirect subsidiaries of which Executive has knowledge; (2)
Employee’s conviction of, or pleading guilty or nolo contendere to, a felony or
any lesser crime having as its predicate element fraud, dishonesty, or
misappropriation; (3) Employee’s failure to perform Employee’s duties and
obligations under this Agreement (other than during any period of disability)
which failure to perform is not remedied within thirty (30) days after notice
thereof to Employee by the Company or Employee’s failure to perform Employee’s
duties and obligations under the Non-Competition Agreement; or (4) Employee’s
commission of an act or acts in the performance or intentional non-performance
of Employee’s duties under this Agreement amounting to gross negligence or
willful misconduct (“Cause”).  In the event of a termination for Good Cause,
Employee shall have no right to any severance compensation.

 
4

--------------------------------------------------------------------------------

 

(iv)             Termination by Either Party Without Cause.  At any time after
the commencement of employment, the Company or Employee may, without Cause,
terminate this Agreement and Employee's employment, effective thirty (30) days
after written notice is provided to the other party (“Without Cause”).


(v)             Termination by Employee for Good Reason: Employee may terminate
this Agreement for Good Reason, after providing thirty (30) days written notice
to the Company, which identifies the Good Reason for Employee’s
termination.  “Good Reason” means any of the following reasons: (1) following a
Change of Control which results in a substantial diminution of Employee’s duties
and responsibilities or a material reduction of compensation or benefits; (2)
Employee’s removal from Employee’s position as President of TDC, during the term
of this Agreement (other than if Employee is offered an Equivalent Position, if
Employee is removed for Cause or by death or disability, as set forth in this
Agreement); or (3) the Company’s failure to make any payment to Employee
required to be made under the terms of this Agreement, if the breach is not
cured within thirty (30) days after Employee provides written notice to the
Company that identifies in reasonable detail the nature of the payment.  As used
herein, “Change of Control” means any (i) sale of capital stock of the Company
or partnership interests of the Partnership or substantially all of the assets
of the Company or the Partnership, (ii) merger, conversion or consolidation of
the Company or the Partnership,  or (iii) other event, that, in the case of (i),
(ii) or (iii), results in any person or entity (or other persons or entities
acting in concert) having the ability to elect a majority of the members of the
board of directors of the Company; provided, however, that any such event
described in (i)-(iii) above shall not constitute a Change of Control if the
relevant persons or entities in “control” are Denbury Resources, Inc., one or
more executive officers of the Company and/or any affiliates of the
foregoing.  “Equivalent Position” means a position with the Company or an
affiliate of the Company with equivalent compensation and at the same work
location.


(b)           Effect of Termination.


(i)           Upon termination of this Agreement for any reason , Employee shall
be entitled to receive all compensation earned and all benefits and
reimbursements due through the effective date of termination.  Additional
compensation subsequent to termination, if any, will be due and payable to
Employee only to the extent and in the manner expressly provided herein.


(ii)           If this Agreement is terminated by the Company Without Cause
during the Initial Term, Employee shall receive the greater of one (1) year of
Base Salary or the balance of the Base Salary due Employee for the remainder of
the Term, to be paid on a monthly basis in accordance with applicable Company
policies, and COBRA benefits for the total number of months remaining in the
Term of the Agreement, but in no event will the total number of months be less
than twelve months or more than 18 months.  COBRA benefits will be payable by
the Company, so long as Employee elects and is eligible for said benefits.  At
the discretion of the management of the Company, Employee will also be eligible
to receive his pro rata share of Employee’s annual bonus.

 
5

--------------------------------------------------------------------------------

 

(iii)           If the Agreement is terminated by Employee Without Cause during
the Initial Term, all rights and obligations of the Company and Employee under
this Agreement shall cease as of the effective date of termination, except that
the Company's obligations under Sections 3(b)(i) and 5 herein and Employee's
obligations under Sections 4 and 6 herein and in the Non-Competition Agreement
shall survive such termination in accordance with their terms unless otherwise
provided herein.


(iv)           If the Agreement is terminated by Employee for Good Reason, the
Company shall pay Employee in the same manner as provided in Sections 3(b)(i)
and 3(b)(ii) above as if the Company had terminated Employee Without Cause.


4.       Return of Company Property.  All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists and any other property
delivered to, created by or compiled by Employee, by or on behalf of the
Company, by Company's affiliates or their representatives, vendors or customers
which pertain to the business of the Company or its affiliates shall be and
remain the property of the Company or its affiliates, as the case may be, and be
subject at all times to the Company’s discretion and control.  Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data and documents pertaining to the business, customers, activities or
future plans of the Company or its affiliates which is in the Employee’s
possession, custody or control, whether prepared by the Employee or others,
shall be delivered promptly to the Company (within 24 hours) without request by
the Company upon termination of Employee's employment.


5.       Indemnification.  In the event Employee would incur any expense or
liability in connection with  any threatened, pending , contemplated or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by the Company or its affiliates against
Employee) (“Proceeding”), any appeal to such a Proceeding, any inquiry or
investigation that could lead to a Proceeding, by reason of the fact that
Employee is or was performing services under this Agreement or by reason of the
fact that Employee is an officer of the Company , then the Company shall
indemnify Employee against all expenses (including reasonable attorneys' fees
and costs ), judgments, fines, and amounts paid in settlement, as actually and
reasonably incurred by Employee in connection therewith.  In the event that both
Employee and the Company are made a party to the same third-party action,
complaint, suit or Proceeding, the Company agrees to engage counsel, and
Employee agrees to use the same counsel, provided that if counsel selected by
the Company shall have a conflict of interest that prevents such counsel from
representing Employee, Employee may engage separate counsel and the Company
shall pay all reasonable attorneys' fees of such separate counsel.  The Company
shall not be required to pay the fees of more than one law firm except as
described in the preceding sentence and shall not be required to pay the fees of
more than two law firms under any circumstances.  Further, while Employee is
expected at all times to use Employee's best efforts to faithfully discharge
Employee's duties under this Agreement, Employee cannot be held liable to the
Company for errors or omissions made in good faith, and Employee will be
indemnified as described above, except where Employee has exhibited gross,
willful and wanton negligence and misconduct or performed criminal and
fraudulent acts which materially damage the business of the Company. The
indemnification provided under this Section 5 is non-exclusive and shall in no
way limit any indemnification provided by applicable law or any indemnification
provision of the Company’s, the Partnership’s or TDC’s charter or organizational
documents.

 
6

--------------------------------------------------------------------------------

 

6.       No Prior Agreements.  Employee represents and warrants that to
Employee’s knowledge Employee has no obligations, legal, in contract, or
otherwise, inconsistent with the terms of this Agreement or with Employee’s
undertaking employment with the Company to perform the duties described
herein.  Employee will not disclose to the Company, or use, or induce the
Company to use, any confidential, proprietary, or trade secret information of
others. Employee represents and warrants that to Employee’s knowledge Employee
has returned all property and confidential information belonging to all prior
employers, if Employee is obligated to do so.  Employee agrees to indemnify the
Company for any Proceeding, including, but not limited to, all expenses
(including reasonable attorneys' fees and costs), judgments, fines, and amounts
paid in settlement, as actually and reasonably incurred by the Company in
connection therewith, including any investigation of the same, by any such third
party that such third party may now have or may hereafter come to have against
the Company based upon or arising out of any non-competition agreement,
invention or confidential information, trade secret or secrecy agreement or like
agreement between Employee and such third party which was in existence as of the
date of this Agreement.


7.       Entire Agreement. This agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreement or
representations by or between the parties (other than those contained in any
confidentiality agreement between Employee and the Company or one of its
affiliates, dated as of the date hereof or the Non-Competition Agreement),
written or oral, to the extent they have related in any way to the subject
matter hereof.


8.       Assignment; Binding Effect.  Employee understands that Employee has
been selected for employment by the Company on the basis of Employee's personal
qualifications, experience and skills.  Employee agrees, therefore, that
Employee cannot assign all or any portion of Employee's performance under this
Agreement.  Subject to the foregoing, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective heirs, legal representatives, successors and assigns.


9.       Notice.  All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given two (2) business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid and addressed to the intended recipient as set forth below:

 
7

--------------------------------------------------------------------------------

 

 
To The Company:
Genesis Energy, Inc.

 
Attn: President & Chief Operating Officer

 
500 Dallas, Suite 2500

 
Houston, TX 77002

 
Telephone:
(713) 860-2500

 
Fax:
(713) 860-2636

 
(with a copy, which shall not constitute notice, to:)


 
Akin Gump Strauss Hauer & Feld LLP

 
1111 Louisiana Street, 44th Floor

 
Attn:  J. Vincent Kendrick

 
 
Houston, TX 77002

 
 
Telephone:
(713) 220-5839

 
 
Fax:
(713) 236-0822



 
To Employee:
Steve Nathanson

 
3731 Goodwood Avenue

 
Baton Rouge, LA  70806



(with a copy, which shall not constitute notice, to:)


 
deGravelles, Palmintier, Holthaus & Fruge, LLLP

 
618 Main Street

 
Attn: C. Frank Holthaus

 
Baton Rouge, LA 70801-1910

 
Telephone (225) 344-3735



Any party to this Agreement may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the addresses set forth
above using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient.  Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other party notice in the manner herein set forth.

 
8

--------------------------------------------------------------------------------

 

10.             Severability; Headings.  Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.


11.    Governing Law.


(a)             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS without giving effect to any choice or
conflict of law provision or rule (whether of the State of TEXAS or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of TEXAS .


(b)             EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE JURISDICTION OF THE COMPETENT COURTS OF THE STATE OF TEXAS AND OF
THE UNITED STATES OF AMERICA, IN EACH CASE LOCATED IN HOUSTON, TEXAS (THE
“COURTS”) FOR ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND
AGREES NOT TO COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN THE COURTS),
WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE COURTS
AND AGREES NOT TO PLEAD OR CLAIM IN ANY COURT THAT SUCH LITIGATION BROUGHT
THEREIN HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


(c)             Each Party hereby irrevocably consents to the service of process
of any of the aforementioned courts in any such suit, action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to such Party at the address of such Party set forth in or designated pursuant
to Paragraph 9 or by any other means permitted by the laws of the State of
Texas.


12.             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.

 
9

--------------------------------------------------------------------------------

 

13.             Construction.  Any reference to any federal, state, local, or
foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation. All personal pronouns
used in this Agreement, whether used in the masculine, feminine or neuter
gender, shall include all other genders; the singular shall include the plural,
and vice versa. All references herein to Exhibits, Paragraphs or subdivisions
thereof shall refer to the corresponding Exhibits, Paragraphs or subdivision
thereof of this Agreement unless specific reference is made to such exhibits,
paragraphs or subdivisions of another document or instrument. The terms
“herein,” “hereby,” “hereunder,” “hereof,” “hereinafter,” and other equivalent
words refer to this Agreement in its entirety and not solely to the particular
portion of the Agreement in which such word is used.  The words “shall” and
“will” are used interchangeably throughout this Agreement and shall accordingly
be given the same means, regardless of which word is used.  References to a
party include its permitted successors and assigns.


[Signature Page Follows]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
COMPANY:
         
Genesis Energy, Inc.
   
By:  /s/ Joseph A. Blount, Jr.
   
Name:   Joseph A. Blount, Jr.
   
Title: President
               
EMPLOYEE:
         
/s/  Steve Nathanson
   
Steve Nathanson, an individual
 




11

--------------------------------------------------------------------------------